PARLANGE, District Judge
(after stating the facts as above). The views expressed by us in the case of Lackawanna Iron & Coal Co. v. Farmers’ Loan & Trust Co. (No. 505 of the docket of this court) 79 Fed. 202, apply to this case, and are decisive of the issues here presented. The case of Morgan’s L. & T. R. & S. S. Co. v. Texas Cent. Ry. Co., 137 U. S, 171, 11 Sup. Ct. 61, is in point. We see no error in the action of the circuit court in dismissing the petition of the intervener, and the decree appealed from is therefore affirmed.